Citation Nr: 0921225	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  04-33 647	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUES

1.  Entitlement to service connection for low back pain, 
including as a symptom of rheumatoid arthritis.

2.  Entitlement to service connection for bilateral knee 
pain, including as a symptom of rheumatoid arthritis.

3.  Entitlement to service connection for pelvic pain and 
spasms on the right side, including as symptoms of rheumatoid 
arthritis.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 
1983 to June 2003.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2003 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  
During the pendency of the appeal, the Veteran relocated and 
the RO in St. Petersburg, Florida, assumed jurisdiction over 
her claims.

In June 2007, the Board dismissed - as withdrawn, a claim 
for service connection for residuals of a right index finger 
injury.  Whereas the Board remanded the remaining claims, 
those still at issue, to the RO via Appeals Management Center 
(AMC) for further development and consideration.

As support for her claims, the Veteran testified at a January 
2007 hearing at the RO before a Veterans Law Judge (VLJ) of 
the Board, also commonly referred to as a Travel Board 
hearing.  The VLJ who presided over that hearing and who 
remanded this case in June 2007 is no longer employed by the 
Board, having since retired.  The law requires the VLJ who 
conducted the hearing to participate in the decision on 
appeal.  38 C.F.R. § 20.707 (2008).  Therefore, as the 
original VLJ has since retired, the Board sent the Veteran a 
letter indicating she was entitled to another hearing before 
another VLJ who will ultimately decide her appeal.  38 C.F.R. 
§ 20.717.  But in an April 2009 letter, in response, she 
indicated that she did not want another hearing.




FINDINGS OF FACT

1.  There is no medical evidence confirming the Veteran has a 
current disability, including especially rheumatoid 
arthritis, to account for her complaints of pelvic pain and 
spasms on her right side.

2.  There also is no medical evidence confirming the Veteran 
has current low back and bilateral knee disabilities, 
including especially rheumatoid arthritis, to account for her 
complaints of pain in these areas of her body, either.


CONCLUSION OF LAW

Disabilities manifested by pelvic pain and spasms on the 
right side, and low back and bilateral knee pain, were not 
incurred in or aggravated by service and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).

The VCAA notice requirements apply to all five elements of a 
service-connection claim, including the downstream disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held that the Federal Circuit had 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate her claims had a "natural effect" 
of prejudice, but that deficiencies regarding what portions 
of evidence VA would obtain and what portions the Veteran 
must provide did not.  (slip. op. at 3). 

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of her claims, and therefore 
found the error harmless).

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
December 2003, so not until several months after having 
initially adjudicated her claims in July 2003.  Nevertheless, 
that letter informed her of the evidence required to 
substantiate her claims and of her and VA's respective 
responsibilities in obtaining supporting evidence.  She also 
received a second letter, in March 2006, complying with 
Dingess as it apprised her of the downstream disability 
rating and effective date elements of her claims.  And of 
equal or even greater significance, since providing those 
post-adjudicatory notices, the AMC has readjudicated her 
claims in the October 2008 SSOC.  So her claims have been 
reconsidered since providing all necessary VCAA notice to, in 
effect, "cure" the timing error in the provision of those 
notices.  See again Mayfield IV and Prickett.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of her claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO and AMC, on remand, 
obtained her service treatment records (STRs) and VA 
treatment records.  The RO and AMC also obtained the private 
treatment records that she and her representative indentified 
as relevant to her claims.  There is no indication of any 
outstanding records pertaining to her claims.  

VA also afforded the Veteran a medical examination in January 
2003 to determine whether she had a low back or knee 
disability attributable to her military service.  The Board 
finds that a VA examination is not necessary to also 
determine whether her pelvic pain is related to her military 
service, as the standards of the Court's decision in McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), have not been met.  
Under McLendon, VA must provide a medical examination in a 
service-connection claim when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and 
(3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
Veteran's service or with another service-connected 
disability, but (4) insufficient competent medical evidence 
on file for VA to make a decision on the claim.  Id., at 81. 
See also 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Here, though, none of the Veteran's STRs or subsequent 
treatment records makes any reference to a gynecological, 
urinary or gastrointestinal disorder, or rheumatoid 
arthritis, which would account for her complaints of pelvic 
pain and spasms on her right side.  There is only her 
unsubstantiated lay allegation that she has consequent 
disability, which, unsubstantiated, is insufficient evidence 
to require VA to schedule an examination for a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004).



Simply put, none of the prongs of the McLendon test have been 
met.  Hence, no further notice or assistance to her is 
required to fulfill VA's duty to assist her in the 
development of her claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

II.  Service connection for pelvic, low back and knee pain

The Veteran claims that she has pelvic, low back and 
bilateral knee pain that originated during her military 
service.  For the reasons and bases discussed below, however, 
the Board finds no grounds to grant service connection.

The Veteran may be awarded service connection by showing that 
she currently has disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).

In addition, certain chronic diseases - including arthritis, 
will be presumed to have been incurred in service if 
manifested to a compensable degree (of at least 10-percent 
disabling) within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

As is readily apparent, however, prior to establishing any 
relationship or correlation between her military service and 
the claimed disability, the Veteran must first establish she 
has the claimed disability.  And although the Veteran has 
complained of experiencing pelvic, low back and knee pain in 
service, no underlying diagnosis was ever made to account for 
her complaints of pain.  Additionally, she does not have a 
current diagnosis of any gynecological, urinary or 
gastrointestinal disorder that would account for her 
complaints of pelvic pain.  Nor does she have a current 
diagnosis of any low back or knee disorder, including 
rheumatoid arthritis.

Thus, in absence of competent medical evidence showing a 
known clinical diagnosis of a pelvic, low back and/or knee 
disorder, her claims must be denied.  See Degmetich v. Brown, 
8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding 
that VA compensation only may be awarded to an applicant who 
has disability existing on the date of application, not for 
past disability); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (in the absence of proof of the presently claimed 
disability, there can be no valid claim).

Further concerning this, during her January 2007 hearing the 
Veteran suggested a possible rheumatoid cause for her 
feelings of pain and achiness in the areas of her body at 
issue.  Indeed, this is primarily why the Board subsequently 
remanded this case in June 2007, to obtain additional medical 
records that might provide a basis for her complaints of pain 
in these areas - including, in particular, insofar as 
whether she had rheumatoid arthritis.  However, a December 
2006 treatment record from J.M.B., M.D., indicates that 
comprehensive serologicals and imaging did not confirm the 
presence of an inflammatory and/or significant degenerative 
disease.  Instead, this doctor diagnosed chronic generalized 
pain.

Thus, the Veteran's only current diagnosis is "chronic 
generalized pain," which, unfortunately, is not a current 
disability for VA compensation purposes.  It is important for 
her to understand that mere pain, alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom.  Sanchez-Benitez v. Principi, 
239 F.3d 1356 (Fed. Cir. 2001).  Thus, again, in absence of 
competent medical evidence showing a known clinical diagnosis 
involving disability referable to her pelvic region, low back 
or knees, her claims must be denied.  See Degmetich v. Brown, 
8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).



The Board also has considered the Veteran's lay statements.  
While she may believe that she has a compensable disability 
resulting in pelvic, low back and knee pain, as a lay person 
without any medical training and expertise, she simply is not 
qualified to determine the cause of her pain, such as in the 
way of a diagnosis, or to in turn causally relate this 
diagnosis to her military service.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 494-95 (1991) (laypersons are not competent to render 
medical opinions).  She is only competent to comment on 
symptoms she may have personally experienced, pain, etc., 
but not the cause of them - including in terms of whether 
they are attributable to a diagnosis stemming from her 
military service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007).  See also 38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 
6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).

Without this necessary medical evidence to corroborate her 
alleged disability, the Veteran cannot be granted service 
connection.  And since, for these reasons and bases 
discussed, the preponderance of the evidence is against her 
claims, the benefit of the doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 
Vet. App. 518, 519-20 (1996).  The Board, therefore, 
must deny her claims.




ORDER

The claim for service connection for pelvic pain and spasm is 
denied.

The claim for service connection for low back pain  is 
denied.

The claim for service connection for bilateral knee pain is 
denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


